91 F.3d 154
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald SNEED, Plaintiff-Appellant,v.James GOMEZ;  William Merkle;  D. Brazil;  C. Beckman;  G.P.Douglas;  H. Orr, Defendants-Appellees.Ronald SNEED, Plaintiff-Appellant,v.D. KELSEY;  D. Renauld;  T. Lemke;  M. Music;  G. Higgins,H. Orr;  R. Lasher;  L. Martinez, Sr.,Defendants-Appellees.Ronald SNEED, Plaintiff-Appellant,v.M. MUSIC;  G. Higgins;  R. Zimmerman;  R. Martinez, Sr.;  D.Kelsey;  T. Brewer;  T. Lemke;  D. Blankenship;  J. Gomez;W. Clegg;  R.L. Howell;  Rene Hill;  W. Merkley;  S.Bollinger, Defendants-Appellees.
Nos. 95-16298, 95-16652 and 95-16673.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Pursuant to 42 U.S.C. § 1983, federal prisoner Ronald Sneed filed three complaints for damages claiming that prison officials had unconstitutionally deprived him of thirty days of good-time credit in each of three separate prison disciplinary hearings.  The district court dismissed without prejudice all three complaints pursuant to Fed.R.Civ.P. 12(b)(6).  We affirm.


3
The district court properly concluded that Sneed's section 1983 actions were premature because he must first seek relief through a habeas corpus petition.  When a state prisoner is challenging the very fact or duration of his physical imprisonment, and the relief he seeks would entitle him to an immediate or speedier release from imprisonment, his sole federal remedy is a writ of habeas corpus.  Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).  In this appeal, Sneed asserts that he is not seeking to have his credit losses restored, but that he seeks only monetary damages.  However, a claim for damages for unconstitutional imprisonment that has not been invalidated is not cognizable under section 1983.  Heck v. Humphrey, 114 S.Ct. 2364, 2372-73 (1994).


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34 4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3